Citation Nr: 18100347
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 10-42 873
DATE:	April 9, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
The claim of entitlement to a compensable initial disability rating for pseudofollicular barbae is denied.
FINDING OF FACT
The Veterans pseudofollicular barbae has demonstrated manifestation of over less than 5 percent of the entire body and less than 5 percent of exposed area, did not cause disfigurement of the head, face, or neck, and was treated with no more than topical therapy.
CONCLUSION OF LAW
The criteria for a compensable initial disability rating for pseudofollicular barbae have not been satisfied.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had active duty service from August 1976 to June 1983 in the United State Army.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A subsequent July 2010 rating decision confirmed and continued the noncompensable rating.    
The Board remanded the issue for further development in February 2014 and December 2014.  The Board notes that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See DAries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The case has been returned to the Board for appellate review. 
 
Entitlement to a compensable initial disability rating for pseudofollicular barbae.
Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 
The Veteran asserts that his pseudofollicular barbae warrants a compensable disability rating.  
His pseudofollicular barbae is currently rated at noncompensable under Diagnostic Code 7806.  Under that regulation, dermatitis or eczema is rated as follows:
Dermatitis covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent disability rating.
Dermatitis covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent disability rating. 
Dermatitis covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 percent disability rating.
Dermatitis covering less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period warrants a noncompensable disability rating.  
Dermatitis may also be rated as disfigurement of the head, face, or neck or as scars depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.
As noted in the criteria for Diagnostic Code 7806, the Board must also consider the diagnostic codes associated with disfigurement of the head, face, or neck, or scarring.  Disfigurement and scarring of the head, face, or neck are addressed under Diagnostic Codes 7800 and 7804.  Under those regulations, a compensable disability rating is warranted for one or two scars that are painful or with one characteristic of disfigurement.  The eight characteristics of disfigurement, for purposes of evaluation under §4.118, are:   
Scar 5 or more inches (13 or more cm.) in length.   
Scar at least one-quarter inch (0.6 cm.) wide at widest part.   
Surface contour of scar elevated or depressed on palpation.   
Scar adherent to underlying tissue.   
Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).   
Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).   
Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).   
Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118.
In a December 2009 VA treatment record, the Veteran reported that he developed a rash in his beard area.  The examiner noted hyperpigmented papulopustules over the anterior neck.  The examiner diagnosed pseudofolliculitis barbae and recommended the Veteran grow a beard.  He was treated with Clinda solution and tretinoin.  
The Veteran was afforded a VA examination of the skin in January 2010.  The examiner reviewed the claims file.  He noted 18 to 20, 1 to 2 mm papules on the right and left facial neck areas.  The examiner diagnosed pseudofollicular barbae.  In August 2010, an addendum noted that the Veterans disability affected 0 percent of the unexposed skin and less than 2 percent of the exposed area of the face and neck.  It resulted in no facial disfigurement.  
The Veteran was afforded another VA examination in September 2014.  The examiner diagnosed pseudofolliculitis barbae. The Veteran reported redness, irritation, pain, and pus bumps with close shaving that has left scarring. The examiner found that the Veteran had no scarring or disfigurement of the head, face, or neck.  The Veteran had no systemic manifestations due to any skin diseases.  The Veteran was not treated with oral or topical medications in the prior 12 months.  The examiner found dermatitis covering less than 5 percent of the Veterans total body area and less than 5 percent of the exposed area.  The examiner noted numerous hyperpigmented and flesh colored papules of the anterior neck.  He found no pustules or active inflammatory lesions.  The examiner noted no functional impact on the Veterans ability to work.
In October 2014, the Veteran submitted a statement reporting the use of over the counter medications.  He reported that, when inflamed, his skin looks itchy and red.  He noted permanent keloid scarring in the beard area.  
To receive a higher disability rating under Diagnostic Code 7806, the evidence must show that the Veterans pseudofollicular barbae covered at least 5 percent of the entire body or at least 5 percent of exposed areas affected, or the Veteran must receive intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during a 12-month period.  To receive a higher disability rating under Diagnostic Codes 7800 or 7804, the evidence must show one characteristic of disfigurement or unstable or painful scarring.  
The Board notes that the Veterans disability has consistently been described as covering less than 5 percent of the Veterans total body area and less than 5 percent of exposed areas.  The VA examiner in August 2010 stated that the Veterans pseudofollicular barbae resulted in no facial disfigurement and the VA examiner in September 2014 specifically noted no scarring or disfigurement of the head, face, or neck.  At no point did the Veterans records show unstable or painful scarring related to his pseudofollicular barbae.  
Based on the above findings, the Board notes that the Veteran did not meet the criteria for a compensable disability rating for pseudofollicular barbae at any point during the initial rating period.  Therefore, the Board finds that the preponderance of the evidence is against the claim. 
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veterans claim, that doctrine is not applicable in the current appeal. See 38 U.S.C. § 5107(b) (West 2014).

 
 
BOBBY MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Patricia Veresink, Counsel 

